Citation Nr: 1122146	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-03 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for shortness of breath, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for nightmares and twitching in sleep, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for mood swings, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for cold or night sweats, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for short term memory loss, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for fast heart beat, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for chest tightness or chest pain, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for joint pain and stiffness and sporadic pain, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for excessive bloating and gas, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for burning skin and feet, to include as due to an undiagnosed illness.

12.  Entitlement to service connection for loss of vision, to include as due to an undiagnosed illness.

13.  Entitlement to service connection for excessive fatigue, to include as due to an undiagnosed illness.

14.  Entitlement to service connection for lightheadedness, to include as due to an undiagnosed illness.

15.  Entitlement to an effective date earlier than January 30, 2009 for the grant of service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 6, 1990 to May 20, 1991.  He had additional periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and April 2010 Regional Office (RO) in North Little Rock, Arkansas rating decisions.

The Veteran had a hearing before the undersigned in August 2010.  A transcript of that proceeding has been associated with the claims file.


FINDINGS OF FACT

1.  On August 27, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, at a Travel Board hearing, that a withdrawal of the appeal of entitlement to service connection for excessive bloating and gas was requested.

2.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.

3.  The most probative evidence of record does not support a finding that the Veteran has shortness of breath resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by shortness of breath that is related to active military service or events therein.

4.  The most probative evidence of record does not support a finding that the Veteran has nightmares and twitching in sleep resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by nightmares and twitching in sleep that is related to active military service or events therein.  

5.  The most probative evidence of record does not support a finding that the Veteran has mood swings resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by mood swings that is related to active military service or events therein. 

6.  The most probative evidence of record does not support a finding that the Veteran has cold or night sweats resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by cold or night sweats that is related to active military service or events therein.  

7.  The most probative evidence of record does not support a finding that the Veteran has short term memory loss resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by short term memory loss that is related to active military service or events therein.  

8.  The most probative evidence of record does not support a finding that the Veteran has headaches resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by headaches that is related to active military service or events therein.  

9.  The most probative evidence of record does not support a finding that the Veteran has fast heart beat resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by fast heart beat that is related to active military service or events therein.  

10.  The most probative evidence of record does not support a finding that the Veteran has chest tightness or chest pain resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by chest tightness or chest pain that is related to active military service or events therein.  

11.  The most probative evidence of record does not support a finding that the Veteran has joint pain and stiffness resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by joint pain and stiffness that is related to active military service or events therein.  

12.  The most probative evidence of record does not support a finding that the Veteran has burning skin and feet resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by burning skin and feet that is related to active military service or events therein.  

13.  The most probative evidence of record does not support a finding that the Veteran has vision loss resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by vision loss that is related to active military service or events therein. 

14.  The most probative evidence of record does not support a finding that the Veteran has excessive fatigue resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by excessive fatigue that is related to active military service or events therein.
 
15.  The most probative evidence of record does not support a finding that the Veteran has lightheadedness resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by lightheadedness that is related to active military service or events therein.  

16.  The Veteran's original claim for gastrointestinal problems, specifically claimed as excessive bloating and excessive gas, was received by the RO on October 29, 2007, more than one year following his discharge from service.

17.  An April 2008 rating decision denied the claim for entitlement to service connection for bloating (also claimed as excessive gas), the Veteran filed a timely notice of disagreement, a January 2009 statement of the case (SOC) continued the denial, and the Veteran filed a timely substantive appeal in January 2009.  

18.  In that January 2009 substantive appeal, the Veteran noted that his symptoms included, among others, diarrhea, constipation, bloating, and gas; the RO treated the Veteran's statements regarding diarrhea and constipation as a new claim and service connection for irritable bowel syndrome was granted in an April 2010 rating decision and a 10 percent rating assigned, effective from January 30, 2009, the date of receipt of the above-referenced substantive appeal.

19.  During the Veteran's August 2010 Board hearing, the Veteran and his representative indicated that his gastrointestinal problems were encompassed and contemplated in the service-connected irritable bowel syndrome and, as such, requested that the perfected claim as to entitlement to service connection for excessive bloating and gas be withdrawn as moot.  

20.  In December 2010, subsequent to the Board hearing, the Veteran perfected his appeal of the RO's April 2010 rating decision with respect to the assigned effective date for the service-connected irritable bowel syndrome.

21.  There is no evidence of any earlier formal or informal claim for irritable bowel syndrome or associated gastrointestinal symptomatology prior to October 29, 2007.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for excessive bloating and gas have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

2.  The Veteran's shortness of breath was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2010).

3.  The Veteran's nightmares and twitching in sleep were not incurred in or aggravated by active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2010).

4.  The Veteran's mood swings were not incurred in or aggravated by active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2010).

5.  The Veteran's cold and night sweats were not incurred in or aggravated by active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2010).

6.  The Veteran's short term memory loss was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2010).

7.  The Veteran's headaches were not incurred in or aggravated by active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2010).

8.  The Veteran's fast heart beat was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2010).

9.  The Veteran's chest tightness or chest pain was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2010).

10.  The Veteran's joint pain and stiffness was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2010).

11.  The Veteran's burning skin and feet were not incurred in or aggravated by active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2010).

12.  The Veteran's loss of vision was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2010).

13.  The Veteran's excessive fatigue was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2010).

14.  The Veteran's lightheadedness was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2010).

15.  The criteria for an effective date of October 29, 2007, but not earlier, for the award of service connection for irritable bowel syndrome are met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

I. Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fully favorable decision herein as to the issue of an earlier effective date for the Veteran's service-connected irritable bowel syndrome and the withdrawal of the claim for entitlement to service connection for excessive bloating and gas, it is not necessary to discuss notice regarding those two issues.

With respect to the Veteran's other claims for entitlement to service connection, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.

(The Board notes the requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).)

A VCAA letter dated in December 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-21.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran has stated that he has not sought treatment with the VA for the claimed disabilities.  Available private medical records identified by the Veteran have been obtained.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  In this case, the Board notes that the Veteran was provided multiple VA examinations in November 2008 and another examination in March 2010.  The examiners reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds the examination reports and opinions to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the duty to assist has been met.

II. Withdrawal of Claim for Service Connection for Excessive Bloating and Gas

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  The Board notes the January 2009 SOC also included the issue of entitlement to service connection for excessive bloating and gas.  The Veteran properly appealed this issue in his January 2009 substantive appeal.  However, the Veteran subsequently indicated during his August 2010 Travel Board hearing that he wished to withdraw his appeal of that issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding that claim.

Accordingly, the Board finds that the issue of entitlement to service connection for excessive bloating and gas has been properly withdrawn by the Veteran and dismisses the claim.


III. Service Connection

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  In this case, however, the Veteran's claimed and established psychiatric diagnoses, including PTSD and anxiety disorder, are not classified as psychoses, and service connection for an acquired psychiatric disorder for these disorders may not be granted on a presumptive basis.  Similarly, there is no presumed service connection for arthritis for the Veteran's joint problems, including his left knee, because he was not diagnosed with arthritis within one year of service; indeed, he was not diagnosed with arthritis until multiple years after service.    

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the present case, the Veteran has contended that he suffers from multiple disabilities that are manifestations of one or more undiagnosed illnesses resulting from his service in the Southwest Asia theater of operations during the Persian Gulf War.

With regard to such claims, in November 1994, Congress enacted the Persian Gulf War Veterans' Benefits Act, as title I of Public Law No. 103-446.  That statute, in part, added a new section 1117 to title 38, United States Code, authorizing VA to compensate any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  In establishing the presumptive period, the Secretary was to review any credible scientific or medical evidence, the historical treatment afforded other diseases for which service connection is presumed, and other pertinent circumstances regarding the experience of Persian Gulf Veterans.

In February 1995, VA implemented the Persian Gulf War Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 3.317, which defined qualifying Gulf War service, established the presumptive period for service connection, and denoted a broad but non-exclusive list of signs and symptoms which may be representative of undiagnosed illnesses for which compensation may be paid.  In the original version of 38 C.F.R. § 3.317, the presumptive period during which a Veteran had to experience manifestations of a chronic disability was two years after the date on which he last performed active service in the Southwest Asia theater of operations during the Gulf War.  In April 1997, VA published an interim rule which extended the presumptive period to December 31, 2001.  This extension of the presumptive period was adopted as a final rule in March 1998, and, in October 1998, Public Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which codified the presumption of service connection for manifestations of an undiagnosed illness.

The Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  Section 202 of the VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. § 1117 as "qualifying chronic disability," and expanded compensation availability for Persian Gulf Veterans to include "a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms", as well as "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service-connection."

The VEBEA also codified, in statute, with slight modification, the non-exclusive list of signs or symptoms recognizable under 38 C.F.R. § 3.317(b), in new 38 U.S.C.A. § 1117(g), to include (2) Unexplained rashes or other dermatological signs or symptoms and (3) Headache.  In addition, the VEBEA extended the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2006.  The changes effected by the VEBEA were mandated to become effective on March 1, 2002.  The presumptive period has since been extended to December 31, 2011.  To afford the Veteran the maximum benefit of the law, to whatever extent those changes are pertinent to the issues in this case, the Board will consider both the pre- and post-VEBEA law.

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi symptom illness.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2) (2010); 75 Fed. Reg. 61995-97 (Oct. 7, 2010) (adding diabetes and multiple sclerosis as examples of chronic multi-symptom illnesses of partially understood etiology and pathophysiology).

38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  See 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (amending 38 C.F.R. § 3.317(c) to allow for presumptive service connection for nine infectious diseases.)  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them.  

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d) (2010); 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (reordering this part of the regulation to 38 C.F.R. § 3.317(e)).  The Veteran's military records document that he served in Southwest Asia during the pertinent time period.  Therefore, the above-described provisions possibly apply to his case.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

Factual Evidence

The Veteran has contended that he has shortness of breath, nightmares and twitching in sleep, mood swings, cold or night sweats, short term memory loss, headaches, fast heart beat, chest tightness or chest pain, joint pain and stiffness, burning skin and feet, loss of vision, excessive fatigue, and lightheadedness due to an undiagnosed illness stemming from his service in Southwest Asia.

The crucial inquiry here that must be addressed is whether the evidence supports a finding of a "qualifying chronic disability" manifested by an undiagnosed illness as defined above.  For each of the Veteran's claims for service connection based on an asserted undiagnosed illness, the Board concludes the evidence does not.

The Veteran's service treatment records indicate no complaints, treatment, or diagnoses relating to the above claimed conditions.  In that regard, the Veteran concedes that he did not seek treatment for any of these conditions during service; indeed, he does not contend that he experienced any of his currently claimed problems during service.  The Veteran and his wife contend that his above claimed symptoms began at some point following his return from service in the Persian Gulf in May 1991.  The Veteran's wife indicated during the August 2010 Board hearing that the Veteran was in denial about his symptoms for some time, but that he sought treatment for some or all of the above complaints in approximately 1994.  

Private treatment records indicate that the Veteran sought emergency treatment in January 2002 for chest pain and premature ventricular contractions with onset the previous morning.  He also reported chest tightness, shortness of breath, and headache, but denied blurred vision or joint pain.  Treatment providers ruled out a heart attack.  A subsequent near contemporaneous treatment record noted no headaches, blurred vision, generalized muscle weakness, or specific joint pain.  The impression was chest pain and ventricular ectopy with bigeminy.  Another treatment record noted that the Veteran had been experiencing chest discomfort off and on.  The impression was symptomatic ventricular ectopy.  A January 2002 echocardiogram, stress test, x-rays, and other diagnostic testing were essentially normal.  A separate January 2002 record also noted left elbow pain and stiffness.  On the examination, the Veteran had normal strength and the examiner noted no known impairments.

In January 2005, the Veteran was noted to have a history that included depression.  On examination, he was not in apparent distress and his heart had a regular rate and rhythm.  The examiner's impression included depression and his psychiatric medication was refilled.  In February 2006, at his annual examination, the Veteran indicated that he had decreased energy levels and was sleeping poorly.  Further questioning established that he had an inappropriate diet, with no supplemental vitamins and iron, that he did not exercise, and that he slept 4 hours per night.  His past medical history included depressive disorder, not otherwise classified, and a 1988 arthroscopy of the left knee.  The Veteran denied headaches, fatigue, chest pain, shortness of breath, joint pain, anxiety, or depression.  On examination, the heart had a regular rhythm, with normal sounds.  

At his February 2007 annual examination, the Veteran was treated for a 2 year intermittent history of depression that had been improving, as his wife indicated that his hostility had been decreasing with medication.  The Veteran denied headaches, fatigue, chest pain, shortness of breath, joint pain, anxiety, or depression.  The Veteran was diagnosed with depressive disorder, not otherwise classified, and was prescribed medication.

At his May 2008 annual physical, the Veteran indicated that he had no complaints, did not exercise, and slept 6 hours per night.  The Veteran denied headaches, fatigue, chest pain, shortness of breath, joint pain, anxiety, or depression.  He was prescribed a diet and exercise regimen and requested to return in 3 months.

In August 2008, the Veteran reported a persistent 2 year pattern of sleep problems, including snoring, stopping breathing, and difficulty staying awake while driving.  He indicated fatigue and morning headache, but denied chest pain, shortness of breath, joint pain, anxiety, or depression.  The Veteran was referred for a sleep study.  In September 2008, during the attempted sleep study, the Veteran was sent to the emergency room for arrhythmia.  At that time, the Veteran reported shortness of breath, chest pain, and palpitations.  There were noted premature ventricular contractions (PVCs), but the rhythm was noted to be benign and the Veteran was released.  Based on a subsequent September 2008 sleep study and diagnostic testing, the Veteran was diagnosed with sleep apnea.  In February 2009, the Veteran denied skin problems, fatigue, headaches, visual disturbances, joint pain, weakness, anxiety, or depression.  On examination, heart rhythm was normal.

In November 2008, the Veteran was afforded several VA examinations for his claim.  At the first examination, on November 7, 2008, the examiner noted review of the claims file and examined the Veteran for his claimed headaches and twitching in his sleep.  At that time, the Veteran indicated that his headaches had been present for at least 10 years, mainly in the frontal region and at times unilateral.  With respect to the twitching in his sleep, the Veteran indicated that he had excessive daytime sleepiness and was noted to snore.  He reported that a sleep study had been performed that showed sleep apnea.  Following the 3 week use of a CPAP machine, his daytime sleepiness had improved.  Following physical examination, the examiner indicated that the Veteran's headaches were a little difficult to classify, but that they may represent muscle contraction type headaches based on the reported characteristics.  The examiner stated that the muscle twitching appeared to have been due to sleep apnea, as the Veteran had no symptoms of restless leg syndrome.

The Veteran also received a November 2008 psychiatric examination.  The examiner did not review the claims file prior to the examination, but did following the examination.  At that time, the Veteran indicated that he did not receive any mental health treatment or take any psychotropic medication.  The Veteran denied any mental health problems having a significant effect on him, but did report some anxiety and stress and described himself as having mood swings.  The Veteran indicated some depression because he was unable to do things he wanted to do as a result of lack of funds as he was the only member of the family working due to the economy.  During the examination, the Veteran did display some anxiety, but his memory was grossly intact.  Based on the information of record, including examination, the examiner was unable to diagnose a psychiatric disorder, as the Veteran denied nightmares, did not report night sweats, and generally denied sleep problems since starting using the CPAP machine.  The examiner noted some depression secondary to the Veteran's financial situation and brother's death, but that it did not rise to the level of a psychiatric disorder.  The Veteran did not provide evidence of mood swings.

During another November 2008 VA examination, on November 18, 2008 with Dr. J.M., the Veteran reported an 8-year history of hypertension and that his symptoms were limited to rare instances of occipital headaches.  The Veteran reported intermittent fatigue and shortness of breath that he appeared to view as the same type of condition.  The examiner noted that the Veteran had low endurance because he did not work out.  The Veteran stated that he had been hospitalized in 2000 for fatigue, shortness of breath, and rapid heartbeat, but that no heart disability was diagnosed or discovered.  The Veteran admitted to drinking caffeine that made his heart beat faster.  The Veteran's chest pain was essentially concurrent tightness and breathlessness.  The examiner stated that the chest pain, fast heart beat, breathlessness, chest tightness, and lightheadedness appeared to be part of the same syndrome.  Regarding joint problems, the Veteran reported a sense of stiffness and pain in various joints for the past year when sleeping or driving, without specific injury.  The Veteran denied joint problems while in service, but onset only in the previous year.  He indicated that the joints seemed especially bothersome with prolonged driving, as part of his daily occupation of truck driver.  The Veteran reported that he had been treated by private physicians in the past for anxiety disorder with psychotropic medication, but that he could not afford the medication and was not taking it at present.  On physical examination, the Veteran had an irregular heart rhythm and full range of motion of the shoulder joints without pain or crepitation.  The examiner's impression was anxiety disorder; benign atrial arrhythmia; shoulder stiffness, occupational; and chronic hypertension.  The examiner attributed the Veteran's fatigue, shortness of breath, lightheadedness, and chest tightness to his anxiety disorder.  The examiner did not believe that the Veteran's level of exposure to chemicals and other factors in the Persian Gulf would account for any of his illnesses.  The examiner also indicated that the Veteran's shortness of breath and fatigability might be due to his sleep apnea and his weight gain.  The examiner concluded that the Veteran's symptoms were not part of a single disease process, but a variety of lesser clinical illnesses.  

A final November 2008 VA examination was done for the Veteran's skin.  The examiner noted review of the claims file.  The Veteran indicated that he had experienced several 30-minute episodes of feeling like bees were stinging him on the upper back that woke him up at night, with onset approximately 5 or 6 years previously but no symptoms in over one year.  The assessment was neuropathy versus nostalgia paresthetica, which is an irritation of the skin that sometimes goes along with cervical disc disease.  There was no abnormality on current examination.  

At his February 2009 annual physical, the Veteran indicated that he was feeling well and denied headaches, visual disturbances, fatigue, chest pain, shortness of breath, joint pain, anxiety, or depression.  He was prescribed a diet and exercise regimen and requested to return in 3 months.

During a March 2010 VA examination for the Veteran's irritable bowel syndrome, discussed in greater detail below, he reported a 3 day hospitalization in 2008 for chest discomfort and palpitations, but diagnostic testing was normal save for a showing of PVCs that were not treated.  The examiner noted a long history of depression, for which the Veteran took medication, that resulted in some difficulty sleeping at night and some nightmares.  In addition, the Veteran had a longstanding history of essential hypertension and episodic unifocal PVCs that are not treated.  The Veteran denied chest pain, shortness of breath, or night sweats, but did note a 2 year history of bilateral shoulder and left knee discomfort.  The Veteran denied any muscle complaints.  The examiner noted that the Veteran had sleep apnea and used a CPAP machine, as well as depression and nightmares.  On examination, the heart had a regular rate and rhythm and minimal tenderness in the anterior aspect of the shoulders throughout the range of motion.  Examination of the bilateral knees and back were normal.  X-rays showed normal shoulders and arthritis of the left knee.  Based on the foregoing, the examiner's impression was left knee degenerative arthritis, bilateral shoulder tendonitis, no evidence of fibromyalgia, depression by history, essential hypertension, and obstructive sleep apnea with fatigue as one of the symptoms.  As to the etiology of the above, the examiner indicated that as the shoulder and knee pain began only 2 years previously, as well as the absence of complaints in service, they were not related to his military service in 1990 and 1991.  The examiner also specifically noted that the Veteran had no problems that could be classified as an undiagnosed illness at that time.

Analysis

Shortness of Breath, Nightmares and Twitching, Mood Swings, Cold and Night Sweats, Short Term Memory Loss, Fast Heart Beat, Chest Tightness or Chest Pain, Excessive Fatigue, and Lightheadedness

As noted above, the Veteran claims that he has shortness of breath, nightmares and twitching, mood swings, cold and night sweats, short term memory loss, fast heart beat, chest tightness or chest pain, excessive fatigue, and lightheadedness due to his service in the Persian Gulf.  

As to Persian Gulf claims, the Board has considered that neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, and cardiovascular signs and symptoms are listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g)(6); 38 C.F.R. § 3.317(b)(7).  However, in the present case, the Veteran's shortness of breath, nightmares and twitching, mood swings, cold and night sweats, short term memory loss, fast heart beat, chest tightness or chest pain, excessive fatigue, and lightheadedness have been related to psychiatric problems, including diagnoses of anxiety and depressive disorders.  As discussed above, the November 18, 2008 VA examination by Dr. J.M. specifically attributed the Veteran's shortness of breath, chest tightness and chest pain, fast heart beat, excessive fatigue, and lightheadedness to a previously diagnosed and treated anxiety disorder.  In that regard, the Board notes that the examiner did not specifically attribute the excessive fatigue to the anxiety disorder; however, during that examination the Veteran considered his chest tightness and excessive fatigue the same condition.  As such, in context, the examiner attributed both symptoms to the Veteran's anxiety disorder.  In addition, the examiner indicated that some measure of the Veteran's shortness of breath and excessive fatigue also could be attributed to his diagnosed sleep apnea and weight gain after service.  In addition, multiple examination reports and treatment records have noted that the Veteran has diagnosed heart disabilities, including benign atrial arrhythmia and unifocal PVCs, that account for his irregular heart beat.  

With respect to the Veteran's reported nightmares and twitching in sleep, cold and night sweats, short term memory loss, and mood swings, the November 2008 VA psychiatric examination report considered these symptoms.  At that time, the examiner found no evidence of memory loss and the Veteran did not claim night sweats or provide evidence of mood swings.  The Veteran did report nightmares, but attributed these instances to his brother's recent death in a motorcycle accident.  He discussed depressive symptomatology, but attributed his problems to post-service financial concerns.  The examiner concluded that the Veteran did not have a currently diagnosed mood disorder or PTSD, but that he did have depressive symptoms attributable to his post-service financial concerns and the recent death of his brother.

Thus, the conclusions of the November 2008 psychiatric examination report suggest that the Veteran's symptoms are attributable to a supervening event or condition subsequent to his service in the Persian Gulf region, namely financial concerns and his brother's death, which would be sufficient to rebut the presumption of incurrence of such symptoms as a result of his military service.  See 38 C.F.R. § 3.317(c)(2).  The Board need not reach such a conclusion, however, as additional medical records indicate ongoing treatment for variously diagnosed anxiety and depressive disorders.  As the November 2008 psychiatric examiner clearly attributed the Veteran's nightmares and twitching in sleep, cold and night sweats, short term memory loss, and mood swings, to the extent that such existed at the time of the VA examination, to his depressive symptoms, the Board concludes that these symptoms thus have been attributed to his separately diagnosed and treated anxiety and depressive disorders.

Therefore, the shortness of breath, nightmares and twitching, mood swings, cold and night sweats, short term memory loss, fast heart beat, chest tightness or chest pain, excessive fatigue, and lightheadedness symptoms the Veteran has here are attributed to known clinical diagnoses.  See 38 C.F.R. § 3.317(a)(1)(ii).  As such, to the extent his shortness of breath, nightmares and twitching, mood swings, cold and night sweats, short term memory loss, fast heart beat, chest tightness or chest pain, excessive fatigue, and lightheadedness symptoms are explained, the associated disability is not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. § 3.317(a)(2)(i) and (ii).  In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted here for his shortness of breath, nightmares and twitching, mood swings, cold and night sweats, short term memory loss, fast heart beat, chest tightness or chest pain, excessive fatigue, and lightheadedness.

With respect to granting service connection for these claims on a direct basis, the Veteran concedes that these symptoms did not begin until after his return from the Persian Gulf and his separation from service.  Significantly, no medical professional has attributed any of these symptoms, or any underlying physical or psychiatric disorders, to the Veteran's military service.  Indeed, the November 2008 VA psychiatric examination report clearly indicated that any psychiatric symptoms the Veteran was experiencing were due to post-service issues, including financial concerns and the death of his brother in a motorcycle accident, rather than issues from service.  The Board acknowledges that the March 2010 VA examiner encouraged the Veteran to seek entitlement to service connection for his anxiety disorder and possibly for posttraumatic stress disorder, but such direction clearly was not based on any psychiatric assessment or evaluation by the examiner, but simply due to the representations of the Veteran during an examination for wholly unrelated issues.  In addition, the March 2010 VA examination report specifically rejected any link between the Veteran's currently diagnosed sleep apnea and his military service.  

The Board acknowledges the Veteran's and his wife's assertions that his current symptoms were caused by his military service in the Persian Gulf region.  Certainly, the Veteran and his wife can attest to factual matters of which they had first-hand knowledge, such as the Veteran experiencing the above-referenced symptoms, and their assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally competent to render an opinion concerning complex medical issues such as to the cause or etiology of any of the claimed disabilities because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this case, the Veteran affords significantly more weight to the conclusions of trained medical professionals, based on their complete review of the claims file, the Veteran's contentions, and physical or psychiatric examination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).    

Accordingly, the Board finds that the preponderance of the evidence is against service connection for shortness of breath, nightmares and twitching, mood swings, cold and night sweats, short term memory loss, fast heart beat, chest tightness or chest pain, excessive fatigue, and lightheadedness, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Headaches

In addition, the Veteran claims that he has headaches due to his service in the Persian Gulf.  

As to Persian Gulf claims, the Board has considered that headaches are listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g)(6); 38 C.F.R. § 3.317(b)(7).  However, in the present case, the Veteran's headaches have been attributed to a specific diagnosis, muscle contraction type headaches and as a result of his nonservice-connected hypertension.  As discussed above, the November 7, 2008 VA examination report noted at least a 10 year history of headaches that were mainly in the frontal region.  The examiner concluded that the specific type of headache was difficult to classify, but the Veteran's reported symptomatology was consistent with muscle contraction type headaches.  During the November 18, 2008 VA examination by Dr. J.M., the examiner noted that the only symptom attributable to the Veteran's treatment for hypertension was occipital headaches on rare occasions.  Therefore, similar to the claims previously addressed, the headache symptoms the Veteran has here are attributed to known clinical diagnoses.  See 38 C.F.R. § 3.317(a)(1)(ii).  As such, to the extent his headache symptoms are explained, the associated disability is not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. § 3.317(a)(2)(i) and (ii).  In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted here for his headaches.

With respect to granting service connection for these claims on a direct basis, the Veteran concedes that these symptoms did not begin until after his return from the Persian Gulf and his separation from service.  No medical professional has attributed any of these symptoms or any underlying physical or psychiatric disorders to the Veteran's military service.  Indeed, the November 2008 VA examination reports discussed above clearly ascribed a specific diagnosis or etiology to the headaches.    

The Board acknowledges the Veteran's and his wife's assertions that his current headaches were caused by his military service in the Persian Gulf region.  As discussed, the Veteran and his wife can attest to factual matters of which they had first-hand knowledge, such as the Veteran experiencing the above-referenced symptoms, and their assertions in that regard are entitled to some probative weight.  See Washington, 19 Vet. App. at 368.  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker, 10 Vet. App. at 74.  As the Veteran has not claimed a continuity of such symptomatology since service, the Board affords no probative weight to his and his wife's contentions that any subsequent headaches are related to his military service, as they are not competent to make such a complex medical conclusion, especially in the absence of a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377.    

Accordingly, the Board finds that the preponderance of the evidence is against service connection for headaches, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Joint Pain and Stiffness

In addition, the Veteran claims that he has joint pain and stiffness due to his service in the Persian Gulf.  

As to Persian Gulf claims, the Board has considered that joint pain is listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g)(6); 38 C.F.R. § 3.317(b)(7).  However, in the present case, the Veteran's joint pain and stiffness has been attributed to specific diagnoses, osteoarthritis of the left knee and tendonitis of the bilateral shoulders.  As discussed above, the November 18, 2008 VA examination report by Dr. J.M. noted pain or stiffness in the shoulder joints when sleeping or while driving his truck for work, with onset of 1 year previously.  On examination, his shoulders had full range of motion, without pain, tenderness, or other problem.  The examiner's impression was shoulder stiffness that was occupational in nature.  The March 2010 VA examination report indicated a 2 year history of bilateral shoulder and left knee problems, but denied any muscle complaints that would have been consistent with fibromyalgia.  Based on the Veteran's reports, examination, and x-rays, the examiner diagnosed bilateral shoulder tendonitis and left knee osteoarthritis.  Therefore, the joint pain and stiffness symptoms the Veteran has here are attributed to known clinical diagnoses.  See 38 C.F.R. § 3.317(a)(1)(ii).  The Board also notes a single report of left elbow pain and stiffness in January 2002.  As the Veteran did not report ongoing elbow problems during his VA examinations for his joint pain and stiffness claim, the Board concludes this was a solitary incident and unrelated to the Veteran's overall claim.  As such, to the extent his joint pain and stiffness symptoms are explained, the associated disability is not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. § 3.317(a)(2)(i) and (ii).  In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted here for his joint pain and stiffness.

With respect to granting service connection for these claims on a direct basis, the Veteran concedes that these symptoms did not begin until after his return from the Persian Gulf and his separation from service.  No medical professional has attributed any of these symptoms or any underlying physical or psychiatric disorders to the Veteran's military service.  Indeed, the March 2010 VA examination report specifically considered the Veteran's claims, but concluded that his bilateral shoulder and left knee disabilities were not due to his military service, based on the absence of problems in service and the onset of his problems only 2 years previously.    

The Board acknowledges the Veteran's and his wife's assertions that his current joint pain and stiffness was caused by his military service in the Persian Gulf region.  As discussed, the Veteran and his wife can attest to factual matters of which they had first-hand knowledge, such as the Veteran experiencing the above-referenced symptoms, and their assertions in that regard are entitled to some probative weight.  See Washington, 19 Vet. App. at 368.  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker, 10 Vet. App. at 74.  In this case, the Veteran affords significantly more weight to the conclusions of trained medical professionals, based on their complete review of the claims file, the Veteran's contentions, and physical or psychiatric examination.  See Jandreau, 492 F.3d at 1377.   The Board finds any attempt by the Veteran or his wife to link such joint pain and stiffness to the Veteran's service particularly problematic given the Veteran's statements during VA examination that onset of problems was no earlier than approximately 2007, or more than 15 years after service.  While the Board has considered the Veteran's wife's statements that she noticed various problems immediately after his return from service and that the Veteran was in denial about his symptoms for some time, the Board ascribes significantly more weight to statements made to a medical professional than those made in the pursuit of VA compensation benefits.  

Accordingly, the Board finds that the preponderance of the evidence is against service connection for joint pain and stiffness, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Burning Skin and Feet

In addition, the Veteran claims that he has burning skin and feet due to his service in the Persian Gulf.  

As to Persian Gulf claims, the Board has considered that neurologic and neurophysical signs and symptoms are listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g)(6); 38 C.F.R. § 3.317(b)(7).  However, in the present case, the Veteran's burning skin and feet been attributed to specific diagnoses.  As discussed above, at his November 18, 2008 VA examination specifically for this problem, the Veteran reported several 30-minute episodes of feeling like bees were stinging him on the upper back, but had not experienced such symptoms for over 1 year.  As there was no abnormality on examination, the examiner assessed neuropathy versus nostalgia paresthetica.  Initially, the Board notes that it is unclear whether the Veteran has a current burning skin and feet disability for which service connection is warranted, given the possible absence of any such current symptomatology during the appellate time period.  Even assuming such current symptomatology, however, the burning skin and feet symptoms the Veteran has at some point experienced have been attributed to one of two known clinical diagnoses.  See 38 C.F.R. § 3.317(a)(1)(ii).  As such, to the extent his joint burning skin and feet are explained, the associated disability is not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. § 3.317(a)(2)(i) and (ii).  In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted here for his burning skin and feet.

With respect to granting service connection for these claims on a direct basis, the Veteran concedes that these symptoms did not begin until after his return from the Persian Gulf and his separation from service.  No medical professional has attributed any of these symptoms or any underlying physical or psychiatric disorders to the Veteran's military service.  The Board acknowledges the Veteran's and his wife's assertions that his current joint pain and stiffness was caused by his military service in the Persian Gulf region.  As discussed, the Veteran and his wife can attest to factual matters of which they have first-hand knowledge, such as the Veteran experiencing the above-referenced symptoms, and their assertions in that regard are entitled to some probative weight.  See Washington, 19 Vet. App. at 368.  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker, 10 Vet. App. at 74.  As the Veteran has not claimed a continuity of such symptomatology since service, the Board affords no probative weight to his and his wife's contentions that any subsequent burning skin and feet are related to his military service, as they are not competent to make such a complex medical conclusion.  See Jandreau, 492 F.3d at 1377.     

Accordingly, the Board finds that the preponderance of the evidence is against service connection for burning skin and feet, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Vision Loss

The Veteran also claims that he has vision loss due to his service in the Persian Gulf.  

As to the Persian Gulf claim, the Veteran's vision loss has been attributed to a specific diagnosis, presbyopia.  In that regard, the Veteran was afforded a VA examination in October 2008.  The examiner noted review of the claims file.  At that time, the Veteran reported a 10 year history of wearing glasses.  On examination, the Veteran had corrected vision of 20/20 in the right eye and 20/25 in the left eye.  The examiner diagnosed presbyopia.  Therefore, the vision loss the Veteran has here is attributed to known a clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  As such, to the extent his vision loss is explained, the associated disability is not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. § 3.317(a)(2)(i) and (ii).  In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted here for his vision loss.

With respect to granting service connection for these claims on a direct basis, the Board notes that refractive errors of the eyes are generally congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Pursuant to regulations, myopia, astigmatism, hypermetropia, and presbyopia are not considered diseases or injuries for purposes of service connection, even if there is a decrease in visual acuity during service.  There must be evidence of a superimposed injury.  

In this case, the Veteran does not claim any direct superimposed injury, but appears to assert that while in the Persian Gulf region he was exposed to burning oil and other chemical irritants that caused vision loss.  In that regard, no medical professional has found any superimposed injury due to the Veteran's military service or otherwise suggested any link between the Veteran's current presbyopia and his military service.  Indeed, the October 2008 VA examiner examined the Veteran, but found no evidence of a superimposed injury of the eye.

The Board acknowledges the Veteran's and his wife's assertions that his current vision loss was caused by his military service in the Persian Gulf region.  As discussed, the Veteran and his wife can attest to factual matters of which they had first-hand knowledge, such as the Veteran experiencing the above-referenced symptoms, and their assertions in that regard are entitled to some probative weight.  See Washington, 19 Vet. App. at 368.  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker, 10 Vet. App. at 74.  In this case, the Veteran affords significantly more weight to the conclusions of the trained medical professional, the October 2008 VA examiner, who conducted a physical examination of the Veteran's eyes, but found no evidence of eye problems other than presbyopia.  See Jandreau, 492 F.3d at 1377.

As such, pursuant to 38 C.F.R. § 3.303(c), congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of legislation pertaining to compensation benefits, and may not, of themselves, be service connected.  Accordingly, service connection for blurry vision due to refractive error of the eye is barred by law.  See also 38 C.F.R. § 4.9; Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).


IV. Earlier Effective Date

The Veteran contends that the effective date for the award of service connection for irritable bowel syndrome should be the date of his original claim that he filed in October 2007.

The effective date for a grant of service connection is the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2010).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).

In this case, the Veteran separated from active service in May 1991.  He did not submit a claim of entitlement to service connection for a gastrointestinal disability within one year from his discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.

The Veteran submitted a claim for entitlement to service connection for excessive bloating and gas on October 29, 2007, which he attributed to an undiagnosed illness due to his service in the Southwest Asia theater of operations during the Persian Gulf War.  That claim was denied in an April 2008 rating decision for lack of evidence of medical treatment for excessive bloating or excessive gas, including during service.  The Veteran filed a timely notice of disagreement and, following the issuance of a SOC by the RO, a timely substantive appeal.  In that substantive appeal, received January 30, 2009, the Veteran noted that his symptoms included diarrhea and constipation.  The RO treated these contentions as a new claim for entitlement to service connection and undertook development of the claim, including a March 2010 VA examination that included a diagnosis of irritable bowel syndrome.  

Based on the foregoing, the RO granted service connection for irritable bowel syndrome and assigned a 10 percent rating, effective from January 30, 2009.  The basis for the grant of entitlement to service connection was that irritable bowel syndrome represented a medically unexplained chronic multisystem illness subject to presumed service connection pursuant to 38 C.F.R. § 3.317(a)(2)(i)(B).  The Veteran filed a timely notice of disagreement and substantive appeal for the claim.  As addressed above, the Veteran withdrew his claim for entitlement to service connection for excessive bloating and gas during the August 2010 Board hearing, at which time the Veteran and his representative indicated that they were withdrawing the claim because these symptoms were encompassed in the grant of service connection for irritable bowel syndrome.

As noted above, for purposes of 38 C.F.R. § 3.317 there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

Medically unexplained chronic multisymptom illnesses are defined by a cluster of overlapping signs or symptoms, specifically including irritable bowel syndrome.

The Board finds that an effective date of October 29, 2007, but no earlier, is warranted for the grant of service connection for irritable bowel syndrome.  As noted above, the Veteran's irritable bowel syndrome is service connected because it is considered a medically unexplained chronic multisymptom illness, which includes a cluster of overlapping signs or symptoms.  In this case, the Veteran has clearly and consistently indicated ongoing symptoms that include diarrhea, bloating, and gas.  Indeed, during the March 2010 VA examination, based on which service connection for IBS was granted, the noted symptoms included both diarrhea and gas.  In addition, the Veteran noted a 2-year history, which generally is consistent with the filing of his original claim in October 2007.  

As outlined above, the Veteran's statements during the August 2010 Board hearing clearly indicate that he considered these symptoms interrelated and encompassed in the diagnosed irritable bowel syndrome.  In that regard, the Board notes the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which concluded that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

Given the foregoing, the Board finds that the Veteran's claim for entitlement to service connection for excessive bloating and excessive gas, received on October 29, 2007, implicitly included the same symptoms encompassed in the subsequent grant of entitlement to service connection for irritable bowel syndrome.  Moreover, as the claim for entitlement to service connection for excessive bloating and gas was still in appellate status at the time of the grant of entitlement to service connection for irritable bowel syndrome, the Board concludes that the original claim for excessive bloating and gas effectively was subsumed into the grant for irritable bowel syndrome.

The Board also finds that there is no basis for the assignment of an effective date earlier than October 29, 2007 for the grant of service connection and the Veteran does not contend so.  In this case, the record shows that the original claim for service connection for excessive bloating and excessive gas was the Veteran's claim received by the RO on October 29, 2007, more than one year after his separation from service in 1991.  Moreover, the claims file does not reflect that any communication filed prior to that date could be construed as a formal or informal claim for this specific benefit.  

As such, an effective date of October 29, 2007, but no earlier, is granted for the award of service connection for irritable bowel syndrome.



ORDER

The appeal regarding the claim of entitlement to service connection for excessive bloating and gas is dismissed. 

Entitlement to service connection for shortness of breath, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for nightmares and twitching in sleep, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for mood swings, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for cold or night sweats, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for short term memory loss, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for headaches, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for fast heart beat, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for chest tightness or chest pain, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for joint pain and stiffness and sporadic pain, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for burning skin and feet, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for loss of vision, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for excessive fatigue, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for lightheadedness, to include as due to an undiagnosed illness, is denied.

Entitlement to an effective date of October 29, 2007, but no earlier, for the grant of service connection for irritable bowel syndrome is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


